DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-8, 10-12, 14-15, 17, 19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesarano et al (US 20170227962) in view of Pillay (US 20150204974) and Stark et al (US 20140249693). Cesarano teaches (claim 1, 10, and 17) a system on an unmanned vehicle (UV) (Abs) comprising: a transceiver (para 68) configured to: receive location data indicating a location of the UV and a course of the UV (para 15, 35, 36, and 52, "The unmanned vehicle can include a satellite navigation unit that is configured to receive a satellite signal indicative of a current position of the unmanned vehicle" and "a base station 108 is configured to generate planned path for the unmanned vehicle 102 based on one or more parameters such as, but are not restricted to, a starting position, a destination, mission requirements … the planned path is transmitted to each of the unmanned vehicles"); transmit a first signal indicating the location data to a second vehicle (para 18, “Moreover, this information could be transmitted directly to other neighboring vehicles"); and receive a second signal directing the UV to avoid a course of the second vehicle (para 37, ”the ”) and a processing circuitry configured to cause the UV to avoid the course of the second vehicle based on receiving the second signal from the second vehicle (para 37 and 40, “ in alternate embodiments, the base station 108 transmits data required to generate the planned path for each of the unmanned vehicles 102 and each of the unmanned vehicles 102 generates their own planned paths based on the data provided by the base station 108”) (claim 2 and 11) the transceiver is configured to receive the second signal from the second vehicle, a satellite, or a base station (para 37, “the base station 108 transmits data required to generate the planned path for each of the unmanned vehicles 102 and each of the unmanned vehicles 102 generates their own planned paths based on the data provided by the base station 108”), (claim 3 and 12) the location data comprises a latitude of the UV, a longitude of the UV, an altitude of the UV, a speed of the UV, and a telemetry network of the UV (para 36, a base station 108 is configured to generate planned path for the unmanned vehicle 102 based on one or more parameters such as, but are not restricted to, a starting position…The planned path can include a series of positions, speeds, altitudes, headings or orientations” and para 42 “position data may include, but not restricted to, latitude, longitude, and altitude”),  (claim 17) a device comprising a computer-readable medium having executable instructions stored thereon, configured to be executable by processing circuitry for causing the The processor can be configured to generate a planned path and/or re-plan an existing planned path in response to receiving a signal from an external communication device or another unmanned vehicle.”), (claim 21, 22, and 23) wherein a location or a course of the second vehicle is encoded in the second signal (para 37, “the unmanned vehicle 102a can transmit the planned path associated with it to the other unmanned vehicle 102b to 102n, in order to enable the other unmanned vehicles 102b to 102n to consider the planned path when generating their respective planned paths so as to enhance cooperation, and avoid or impede close encounters or collisions”), wherein the processing circuitry is configured to determine an evasive maneuver for the UV based on the location or the course of the second vehicle encoded in the second signal (para 37, “the unmanned vehicle 102a can transmit the planned path associated with it to the other unmanned vehicle 102b to 102n, in order to enable the other unmanned vehicles 102b to 102n to consider the planned path when generating their respective planned paths so as to enhance cooperation, and avoid or impede close encounters or collisions”), and wherein the processing circuitry is configured to cause the UV to avoid the course of the second vehicle at least in part by causing the UV to perform the evasive maneuver (para 37, “the unmanned vehicle 102a can transmit the planned path associated with it to the other unmanned vehicle 102b to 102n, in order to enable the other unmanned vehicles 102b to 102n to consider the planned path when generating their respective planned paths so as to enhance cooperation, and avoid or impede close encounters or collisions”), (claim 24) wherein the location data comprises a latitude of the UV, a longitude of the UV, an altitude of the UV, a speed of the UV, a base station 108 is configured to generate planned path for the unmanned vehicle 102 based on one or more parameters such as, but are not restricted to, a starting position…The planned path can include a series of positions, speeds, altitudes, headings or orientations” and para 42 “position data may include, but not restricted to, latitude, longitude, and altitude”). Cesarano does not teach the location data is encoded in the first signal in a weather radar frequency band comprising frequencies between eight gigahertz and twelve gigahertz, the telemetry network of the UV indicates a home location of the UV, and the processing circuitry is configured to cause the UV to avoid the course of the second vehicle at least in part by causing the UV to return to a home location of the UV.  Pillay teaches (claim 1, 10, and 17) communicating data on a frequency of the first signal is in a weather radar frequency band comprises frequencies between eight gigahertz and twelve gigahertz (para 32, “The UAVs and the SAR satellites also comprise laser, X-Band or Ka-Band enabled communication terminals for establishing communication link with the GEO satellites. The communication link of the UAVs and the SAR satellites with the GEO satellites facilitate transferring of the sensory data to the user control center (108)”, it is well known standard set by the IEEE that the X band is between 8-12 GHZ). It would have been obvious to modify Cesarano to include the location data is encoded in the first signal in a weather radar frequency band comprising frequencies between eight gigahertz and twelve gigahertz because it is merely a substitution of a well-known frequency to transmit information with no new or unexpected results. Stark teaches (claim 3 and 24) the telemetry network of the UV indicates a home location of the UV (para 54, “these home or start positions being included in the overall flight plan for a show or to perform a task as a flock ), (claim 8, 15, and 19) the processing circuitry is configured to cause the UV to avoid the course of the second vehicle at least in part by causing the UV to return to a home location of the UV (para 63, “The red/unsafe UAVs may be handled automatically or manually to cause them to enter a safe mode of operation (return to home, for example)”).  It would have been obvious to modify Cesarano to include the telemetry network of the UV indicates a home location of the UV because the home location is just a different name for the starting location. It would have been obvious to modify Cesarano to include the processing circuitry is configured to cause the UV to avoid the course of the second vehicle at least in part by causing the UV to return to a home location of the UV because it would tell the UAV to return home if it’s in a bad situation. With respect to claim 7, 14, and 24 while Cesarano in view of Pillay and Stark does not teach the location data encoded in the first signal at frequencies between 9.3 gigahertz and 9.4 gigahertz it would have been obvious to modify Cesarano in view of Pillay and Stark to include the location data encoded in the first signal at frequencies between 9.3 gigahertz and 9.4 gigahertz because it is merely a substitution of a well-known frequency to transmit information with no new or unexpected results.
Claims 9,16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesarano in view of Pillay and Stark as applied to claim 1,10, and 17 above, and further in view of Gong et al (US 20160292403). Gong teaches (claim 9, 16, and 20) the processing circuitry' is configured to: receive commands from a user via the transceiver; and cause the transceiver to communicate to a user that the transceiver has received the second signal (para 37, “receiving one or more commands from a remote controller that receives user inputs to effect the operation of UAV; detecting an unauthorized communication that interferes with the one or more commands from the user; and alerting the user, via the remote ”). It would have been obvious to modify Cesarano in view of Pillay and Stark to include the processing circuitry is configured to: receive commands from a user via the transceiver; and cause the transceiver to communicate to a user that the transceiver has received the second signal because it would allow the operator know the UAV received the signal.
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesarano in view of Pillay and Stark as applied to claim 1 above, and further in view of Yang et al (US 20160035224). Yang teaches the processing circuitry is configured to: determine that moving towards the home location of the UV (para 24, “autonomous piloting can take over control of the UAV 201, directing the UAV 201 to follow a pre-set course or to return to its home location”) would place the UV in the course of the second vehicle (para 25, “include safety features, including the ability to avoid collision with other aircraft, people, and other objects that may not be taken into account in a predetermined flight path”); and cause the UV to move away from the home location in response to determining that moving towards the home location would place the UV in the course of the second vehicle (para 24 and para 25 “include safety features, including the ability to avoid collision with other aircraft, people, and other objects that may not be taken into account in a predetermined flight path”). It would have been obvious to modify Cesarano in view of Pillay and Stark to include the processing circuitry is configured to: determine that moving towards the home location of the UV would place the UV in the course of the second vehicle and cause the UV to move away from the home location in response to determining that moving towards the home location would place the UV in the course of the second vehicle because a UAV would still need to avoid obstacles to damage to itself on the predetermined path home.
Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. Applicant argues:
1) Cesarano, Pillay, and Stark does not teach a system on an unmanned vehicle comprising a transceiver configured to “transmit a first signal indicating the location data to a second vehicle, wherein the location data includes an identification of a home location of the UV,” as recited in amended claim 1.
Response: Cesarano recites “a base station is configured to generate planned path for the unmanned vehicle base on one of more parameters such as …starting position… further Cesarano recites “the unmanned vehicles can transmit the planned path associated with it to other unmanned vehicles” (para 37). Stark recites ““these home or start positions being included in the overall flight plan for a show or to perform a task as a flock of”. Since the unmanned vehicle transmits the planned path to other vehicles and the planned path includes a starting position (taught to be the home position in Stark). Cesarano in view of stark teaches transmitting the location including the home position.
2) Paragraph 63 of Stark does not teach that a telemetry network of the UV indicating a home location of the UV. 
Response: Stark teaches a home or starting position being included in the flight plan (para 54) and Cesarano teaches transmitting a planned path or flight plan to other UVs (para 37).
3) Cesarano does not describe transmitting a home location of an unmanned vehicle.
Response: Cesarano teaches transmitting a planned path which includes a starting position (para 36) to other UVs (para 37). Stark teaches the starting position being the home position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648